                Case 19-51046-BLS       Doc 43     Filed 03/25/21    Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


 In re:                                          Chapter 11

 WOODBRIDGE GROUP OF COMPANIES,                  Case No. 17-12560 (BLS)
 LLC, et al.,
                                                 (Jointly Administered)
                Remaining Debtors.


 MICHAEL GOLDBERG, as Liquidating
 Trustee of the Woodbridge Liquidation Trust,

                Plaintiff,                       Adv. Proc. No. 19-51046 (BLS)

          v.

 UMA GAJAVADA,

                Defendant.


                                   NOTICE OF SERVICE
          PLEASE TAKE NOTICE that on March 25, 2021, the undersigned counsel to the

Defendant caused a copy of Defendant’s First Set of Document Requests Directed to the

Liquidating Trustee to be served via email on the following counsel of record for Plaintiff:

 Bradford J. Sandler                             Andrew W. Caine
 Colin R. Robinson                               Pachulski, Stang, Ziehl, Young & Jones
 919 North Market Street, 17th Floor             10100 Santa Monica Boulevard
 PO Box 8705                                     Suite 1100
 Wilmington, DE 19801                            Los Angeles, CA 90067
 bsandler@pszjlaw.com                            acaine@pszyjw.com
 crobinson@pszjlaw.com
            Case 19-51046-BLS   Doc 43    Filed 03/25/21   Page 2 of 2


Dated: March 25, 2021                    BARNES & THORNBURG LLP
       Wilmington, Delaware
                                         /s/ Kevin G. Collins
                                         Thomas E. Hanson, Jr. (No. 4102)
                                         Kevin G. Collins (No. 5149)
                                         1000 N. West Street, Suite 1500
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 300-3434
                                         Facsimile: (302) 300-3456
                                         Email: thanson@btlaw.com
                                                 kcollins@btlaw.com

                                         Attorneys for Defendant Uma Gajavada




                                     2
